DETAILED ACTION
The following Office Action is in response to the Response to Restriction Requirement filed on September 7, 2022.  Claims 1-17 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on September 7, 2022 is acknowledged.
Claims 10-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 7, 2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Concerning claim 1, line 3 of the claim recites the limitation of “at least one shell”, but lines 4 and 5 recite the limitation of “the shell”, making it indefinite as to whether the scope of the claims may include more than a single shell.  For the purposes of compact prosecution, “the shell” will be interpreted as “the at least one shell”.
Concerning claims 3-6, each of the claims additionally recites the limitation of “the shell”, making it indefinite as to whether the scope of the claims may include more than a single shell.  For the purposes of compact prosecution, “the shell” will be interpreted as “the at least one shell”.
Concerning claims 2-9, the claims are further rejected for being dependent on an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eder et al. (US 2008/0262527, hereinafter Eder).
Concerning claim 1, the Eder et al. prior art reference teaches a device for stabilizing a medical instrument relative the skin of a patient (Figure 6A-13B; 70), the device comprising: at least one shell (Figure 8; 96, 97); at least one passageway through the at least one shell (Figure 8; 73); and a continuous lower rim of the at least one shell (Figure 9A; 81).
Concerning claim 2, the Eder reference teaches the device of claim 1, further comprising a second shell (Figure 8; second housing half 97 may be interpreted as the second shell), with a hollow space between the at least one shell (Figure 8; first housing half 96 may be interpreted as the at least one shell) and the second shell (hollow space defined by the void space between the two housing halves).
Concerning claim 3, the Eder reference teaches the device of claim 1, wherein the at least one shell comprises a hollow space (hollow space defined by the void space between the two housing halves).
Concerning claim 4, the Eder reference teaches the device of claim 1, wherein the at least one shell is generally dome shaped (Figure 8; 96, 97).
Concerning claim 5, the Eder reference teaches the device of claim 1, wherein the at least one shell is made of a rigid plastic ([¶ 0046]).
Concerning claim 6, the Eder reference teaches the device of claim 1, wherein the at least one shell may be made of an acrylic polymer ([¶ 0020]).
Concerning claim 7, the Eder reference teaches the device of claim 1, further comprising a suction device for removing air from a portion of the device ([¶ 0023], suction device = vacuum source).
Concerning claim 9, the Eder reference teaches the device of claim 1, further comprising an elastomeric material (Figure 8; 81, o-ring formed of an elastomeric material).
Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greenwell et al. (US 5074847, hereinafter Greenwell).
Concerning claims 1 and 8, the Greenwell et al. prior art reference teaches a device for stabilizing a medical instrument relative to the skin of a patient (Figure 1; 10), the device comprising at least one shell (Figure 1; 20), at least one passageway through the shell (Figure 1; 28); and a continuous lower rim of the shell (Figure 2; 40), wherein the device further comprises an adhesive material for fixing the device to the skin of the patient (Column 7, Line 3-17).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Taylor (US 8382654), Ward (US 9867969), and Edelstein et al. (US 2008/0058603) references all teach stabilizing devices including a shell, passageways, a rim, and a suction device; the Crocker et al. reference (US 2009/0030338) reference also teaches a stabilizing device including a shell, a plurality of passageways, and a lower rim.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122. The examiner can normally be reached Monday - Friday; EST 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        10/19/2022